Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: claims are allowable at least for the reason that the prior art does not teach or reasonably suggest a controller configured to carry out operations, the operations comprising: causing the mirror element to rotate about the second axis and the base structure to rotate about the third axis such that Ω/Φ corresponds to an interlaced condition as set forth in the claimed combination.

Ouyang et al (US 9,019,503 B2) discloses a system (Fig. 2) comprising: a laser light source (19) operable to emit laser light along a first axis; a mirror element (30) comprising a plurality of reflective surfaces (DMD), wherein the mirror element is configured to rotate about a second axis (x-axis of 30) at rotational frequency Ω, wherein the plurality of reflective surfaces is disposed about the second axis, wherein the mirror element and the laser light source are coupled to a base structure, wherein the base structure is configured to rotate about a third axis (y-axis of 30) at rotational frequency Φ.  
However, the prior art does not teach or reasonably suggest a controller configured to carry out operations, the operations comprising: causing the mirror element to rotate about the second axis and the base structure to rotate about the third axis such that Ω/Φ corresponds to an interlaced condition as set forth in the claimed combination

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNCHA P CHERRY whose telephone number is (571)272-2310.  The examiner can normally be reached on M to F 7am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bumsuk Won can be reached on (571)272-2713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






9/6/2022
/EUNCHA P CHERRY/Primary Examiner, Art Unit 2872